Citation Nr: 1610005	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to December 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 30 percent disability rating effective July 31, 2009, the date of claim.

This case was first before the Board in January 2014, where the issue on appeal was remanded to schedule the Veteran for a new VA audiometric examination.  The Board finds that there has been substantial compliance with the directives of the previous Board remand.  The Veteran received the requested VA examination in June 2014, which the Board finds is adequate for rating purposes.  As such, an additional remand to comply with the January 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in Nashville, Tennessee, at a January 2012 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Veteran was previously represented by a private attorney in the instant matter.  In May 2015, VA received a letter from the Veteran informing VA that the private attorney was no longer representing the Veteran, and asking VA to remove the private attorney from future mailings.  There was no indication that the Veteran had or would be obtaining new representation, and no new representation has been obtained to date.  As such, the Veteran is now proceeding in this matter pro se.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.


FINDING OF FACT

For the entire rating period on appeal from July 31, 2009, the Veteran's bilateral hearing loss has manifested as level VIII hearing in the right ear and level VIII hearing in the left ear.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from July 31, 2009, the criteria for an initial disability rating of 50 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the hearing loss rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric examinations in November 2009 and June 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  While the VA examiner at the November 2009 VA audiometric examination only minimally touched upon such effects, the VA examiner at the June 2014 VA audiometric examination specifically addressed the effect of the Veteran's hearing loss on occupational and daily activities.  The Veteran also discussed the effects of the disability on occupational and daily activities at the January 2012 Travel Board hearing.  

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that a higher initial disability rating is warranted for the service-connected bilateral hearing loss.  In various statements the Veteran has advanced that hearing loss symptoms more nearly approximate that of a 40 or 50 percent disability rating.  At the January 2012 Travel Board hearing, the Veteran testified to being unable to watch movies or television with the family due to the very high volume required for the Veteran to understand the program.  The Veteran also testified to avoiding going out in public due to being unable to hear people approaching from behind.  Shopping is particularly difficult as the Veteran is unable to understand the cashiers.  Further, the Veteran testified to feeling shame about the hearing difficulties and advanced that it is causing marital and family stress.  The Board also notes that VA treatment records throughout the relevant period on appeal reflect that the Veteran had poor hearing even with the use of hearing aids.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the weight of the competent and probative lay and medical evidence is in equipoise as to whether a higher initial disability rating of 50 percent, but no higher, for the service-connected bilateral hearing loss is warranted.  The relevant evidence for this claim consists of the Veteran's lay statements, VA audiometric examinations, and VA treatment records.

The Veteran underwent a VA audiometric examination in November 2009.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
70
70
65
LEFT
55
65
70
75

The average hearing loss was 66.25 dB in both the right and left hears.  Speech recognition scores conveyed speech discrimination of 64 percent in the right ear and 90 percent in the left ear.  At the conclusion of the examination, the Veteran was diagnosed with moderately severe to severe bilateral hearing loss, and it was assessed that the hearing difficulty would have an impact on occupational activities.

The Veteran underwent a second VA audiometric examination in June 2014.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
70
LEFT
60
70
70
70

The average hearing loss was 70 dB in the right ear and 68 dB in the left ear.  Speech recognition scores conveyed speech discrimination of 66 percent in the right ear and 70 percent in the left ear.  In discussing the impact of the hearing loss on the ordinary conditions of daily life, the Veteran advanced getting frustrated with people that would look away when talking.  The Veteran also conveyed becoming nervous when others would speak louder upon learning of the hearing difficulty.

VA treatment records reflect that the Veteran received a VA audiometric examination from a VA Medical Center (VAMC) in September 2012.  Unfortunately, the pure tone threshold readings are not available; however, the treatment record noted no significant change in pure tone thresholds since the November 2009 VA examination.  As such, the Board finds that the record would merely reflect the minimal upward shift that occurred from November 2009 to June 2014, which would not change the disability picture or the Board's analysis in finding that the Veteran is entitled to an initial 50 percent disability rating for the entire period on appeal, and there is no indiction or suggestion that a September 2012 examination report would show worsening to warrant a higher rating than 50 percent.  As such, remand to obtain the outstanding September 2012 pure tone readings is not necessary.

The September 2012 VA treatment record did include the speech recognition scores, which were 52 percent in the right ear and 48 percent in the left ear.  After having considered all the evidence of record, resolving all reasonable doubt in favor of the Veteran, the Board finds that the September 2012 VAMC speech recognition scores more accurately represent the Veteran's level of hearing loss throughout the course of this appeal.  

First, the Board notes that the 90 percent speech recognition score noted in the November 2009 VA examination for the left ear is far outside any of the other speech recognition scores recorded during the course of this appeal.  Specifically, all of the other recorded speech recognition scores for the right and left ears during the relevant period on appeal fell into a range of 48 to 70 percent.  When considered with the multiple VA treatment records noting the Veteran's difficulty hearing even when using hearing aids, the Board finds the November 2009 speech recognition scores to be questionable.  See 38 C.F.R. § 4.2 (2015) (stating it is the responsibility of the VA adjudicator "to interpret reports of examination in light of the whole recorded history, reconciling the reports into a consistent picture"). 

Second, the Board notes that the bilateral speech recognition scores were slightly higher in the June 2014 VA audiometric examination report than those recorded by the VAMC in September 2012.  In a November 2015 statement, the Veteran noted that past speech recognition testing involved the use of a soft spoken female voice, "the kind you hear at a department store, bank, fast food place, movie, or a VAMC;" however, at the June 2014 VA audiometric examination, the voice "was a very distinct loud male voice which I could understand much better."  The Veteran expressed concern that an incorrect test was administered.  While making no comment on the validity of the June 2014 VA speech recognition testing, the Board will resolve all reasonable doubt in favor of the Veteran to find that the September 2012 VAMC speech recognition scores more accurately represent the Veteran's level of hearing loss throughout the relevant period on appeal.

Based upon the pure tone thresholds of the June 2014 examination and the September 2012 speech recognition scores, a Roman numeral VIII is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral VIII is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  Further, these same results are obtained when the September 2012 VAMC speech recognition scores, the adequacy of which are not in question, are combined with the pure tone thresholds of the November 2009 examination.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are for application as the results of the audiometric examinations discussed above show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears in both November 2009 and June 2014; however, in this case, application of 38 C.F.R. § 4.86(a) results in lower Roman numeral designations than calculating under 38 C.F.R. § 4.85, so will not be uses.  The provisions of 38 C.F.R. § 4.86(b) are not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

After considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, application of the rating schedule to the audiometric findings and speech recognition results reflects entitlement to an initial 50 percent disability rating, but no higher, for bilateral hearing loss for the entire initial rating period on appeal from July 31, 2009.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.   

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran has advanced having difficulty hearing movies and television shows and understanding what individuals are saying if they are not looking directly at the Veteran.    The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  The high rating is recognition of occupational impairments due to diminished ability to hear and understand sounds and others in conversation, which logically would cause embarrassment and frustration, including in relationship with others.  The Veteran has not alleged, and the evidence has not suggested, that any of the frustrations from the service-connected hearing loss have resulted in actual disability to warrant secondary service connection under 38 C.F.R. § 3.310 (2015). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not advanced having ceased working due to the service-connected bilateral hearing loss.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

For the entire initial rating period on appeal from July 31, 2009, a higher initial disability rating of 50 percent, but no higher, for service-connected bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


